         Case 3:19-cv-00372-JTK Document 14 Filed 11/12/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

ROBERT HOLMAN                                                                  PLAINTIFF

V.                          CASE NO. 3:19-CV-00372-JTK

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Defendant.

       DATED this 12th day of November, 2020.




                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
